Citation Nr: 9919993	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
May 1968.  This appeal arises from a March 1996 rating 
decision of the White River Junction, Vermont, regional 
office (RO) which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for pulmonary fibrosis.  The matter was 
reopened by the Board of Veterans' Appeals (Board) in August 
1998 and Remanded to the RO for the purpose of affording due 
process and to obtain additional medical evidence.  The 
matter has been returned to the Board for appellate review.

On April 20, 1998, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of his 
claim.

2.  It is not at least as likely as not that the veteran's 
pulmonary fibrosis was caused by any upper respiratory 
infection contracted during his military service.

3.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert (IME).



CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  An advisory opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107, 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran gave a history of having had the whooping cough 
at his pre-induction examination.  Nevertheless, his lungs 
were found to be normal.  The veteran's chest x-ray was also 
normal.  In December 1967, the veteran sustained a direct 
current electric shock.  The impression was no serious 
damage.  

In January 1968, the veteran was seen for complaints of a 
pleuritic substernal chest pain.  He said the pain was 
increased by swallowing, and that it had shifted to the 
epigastric area.  He stated his cough was productive of a 1/2 
cup of bloody-yellow sputum a day.  He denied chills or a 
fever.  The veteran remarked that he had had similar symptoms 
in 1966.  His lungs were clear to percussion and 
auscultation.  His sputum was grossly neither bloody nor 
purulent.  The impression was epigastric pain.

A follow up examination in January 1968 indicated that the 
veteran continued to complain of substernal chest pain 
associated with taking deep breaths.  He said that pain would 
go away when his breath was held.  He also complained of pain 
with swallowing.  An examination of the veteran's chest 
revealed a few rhonchi.  No rales or rubs were heard.  His 
abdomen was within normal limits.  The impression was viral 
bronchitis and possible esophagitis.  

Later that month, the veteran's condition was noted to have 
improved.  While he still complained of chest pain and 
shortness of breath when climbing stairs, his lungs were 
clear.  A chest x-ray was negative.  The assessment was 
possible viral pneumonitis.  The veteran was seen for 
continued complaints of a sore throat and chest pain in March 
1968 and April 1968.

On a Report of Medical Examination pending discharge, the 
veteran's lungs and chest x-ray were noted to be normal.  The 
veteran denied a history of chronic or frequent colds, 
shortness of breath, chest pain or pressure, or a chronic 
cough.

In December 1991, the veteran filed a claim for service 
connection for the residuals of a lung injury.  By a rating 
action dated in February 1992, service connection for 
pleuritic chest pain was denied.  

Thereafter, medical records from the White River Junction VA 
Medical Center (VAMC) dated from June 1992 to September 1993 
were associated with the claims folder.  Those records show 
that the veteran received routine treatment for interstitial 
pulmonary fibrosis and other respiratory complaints.  There 
were no findings that related the veteran's lung condition to 
his military service.

In May 1993, the RO denied service connection for a pulmonary 
disorder.  The veteran filed a notice of disagreement with 
regard to this decision in July 1993.  However, the veteran 
failed to file a substantive appeal following the 
promulgation of an August 1993 statement of the case.

In October 1995, the veteran filed a claim for service 
connection for interstitial pulmonary fibrosis.  He stated he 
was treated for a lung condition during his military service, 
and that his present problem was related to that condition.  
He submitted outpatient treatment records from the White 
River Junction VAMC dated from January 1992 to November 1994 
that indicated that he continued to receive care for 
interstitial pulmonary fibrosis.

The veteran was afforded a VA general medical examination in 
February 1996.  He said he was last employed as a carpenter 
and siding expert.  He indicated that he had to leave due to 
his worsening respiratory status.  He endorsed severe dyspnea 
on exertion, occasional bilateral pedal swelling, and left-
sided chest pain.  The examiner, identified as a physician's 
assistant, noted that the veteran had been diagnosed as 
having interstitial pulmonary fibrosis in 1991 by a 
bronchoscopy.  Following an examination of his respiratory 
system, the veteran was diagnosed as having interstitial 
pulmonary fibrosis.  Noting that he had been asked to comment 
on whether the veteran's inservice upper respiratory 
infections had caused or contributed to his current 
interstitial pulmonary fibrosis, the examiner stated that he 
lacked the expertise to render such an opinion.

In March 1996, the RO determined that the veteran had failed 
to submit new and material evidence to reopen the claim for 
service connection for pulmonary fibrosis.

The veteran filed a notice of disagreement in June 1996.  He 
asserted that the evidence of record clearly established his 
claim for service connection for interstitial pulmonary 
fibrosis.  In that regard, he stated that the examiner from 
his February 1996 VA examination had told him that his lung 
problem had its onset inservice.

The RO contacted the physician's assistant in June 1996.  He 
was asked to confirm whether he had told the veteran that 
there was a relationship between the veteran's current lung 
condition and his military service.  That same month, the 
physician's assistant responded that he was "not" an expert 
in the field of pulmonary medicine, and that he merely 
recommended that the case be reviewed by a specialist in that 
field.

The veteran was afforded a VA pulmonary examination in July 
1996.  Noting that he had been diagnosed as having 
interstitial pulmonary fibrosis in January 1992, the examiner 
indicated that the veteran had had a six (6)- year history of 
dyspnea.  He stated that the veteran had been a smoker for a 
number of years.  He further observed that the veteran denied 
having any pulmonary problems prior to the mid-1980s, and 
that medical records from the University of Vermont showed 
that the onset of the veteran's complaints of dyspnea started 
in 1986.  The examiner said that chest x-rays from that time 
were consistent with early pulmonary fibrosis.  He noted that 
the veteran contended that his current pulmonary disease was 
the result of an inservice electrical shock, several upper 
respiratory infections, or a combination of both.  A physical 
examination was conducted that included a review of the 
veteran's medical records.  

Thereafter, the examiner opined that he knew of "no known 
connection" between the veteran's development of 
interstitial pulmonary fibrosis and his inservice electrical 
shock or upper respiratory infections.  He stated that the 
evidence of record suggested that the veteran's chest x-ray 
and pulmonary function were normal at the time of his 
discharge, and that, by his own history, he had no pulmonary 
symptoms prior to the 1980s.  The veteran's clinical history 
was said to be inconsistent with the diagnosis of pulmonary 
fibrosis.

In April 1998, the veteran was afforded a personal hearing 
before the undersigned at the local RO.  He argued that his 
pulmonary fibrosis was etiologically related to his inservice 
development of bronchial problems.  He recalled having 
respiratory difficulties in January 1968, and that those 
difficulties were persistent throughout the remainder of his 
service.  Acknowledging that his discharge examination was 
devoid of any complaints or findings pertaining to a lung 
condition, the veteran maintained that he did not mention the 
problems he was experiencing because he was anxious to 
receive his separation.  He stated that he sought treatment 
for his lung condition from a Dr. Shannon from 1968 through 
the 1970s.  However, he testified Dr. Shannon had died, and 
he had been unsuccessful in his attempts to obtain his 
medical records from Dr. Shannon's family.  

The veteran testified he was currently receiving all his 
medical care through the White River Junction VAMC.  He noted 
that he was seeing the physician who conducted the July 1996 
examination, and that the doctor was a pulmonary specialist.  
He said that this physician had not rendered an opinion with 
regard to the etiology of his interstitial pulmonary 
fibrosis.  However, the veteran maintained that a Dr. 
Graveline had told him that his pulmonary disorder could be 
linked to the pneumonia that he was treated for when he was 
22 years old.  He said he had a letter from Dr. Graveline 
that documented this opinion.  The veteran testified that he 
was unaware of any private treatment records that addressed 
the etiology of his lung condition.  He indicated that he was 
receiving Social Security disability benefits due to his 
pulmonary disease.  In support of his claim, the veteran 
submitted a letter from a Dr. Colice as well as the 
aforementioned letter from Dr. Graveline.

In a letter dated in January 1986, Duane E. Graveline, M.D., 
reported that the veteran's unusual finger clubbing, which 
was likely longstanding, was probably secondary to chronic 
underlying lung disease.  While this could not be proven, 
Dr. Graveline stated that he suspected that the veteran had 
damage to his airways as a youngster during a severe episode 
of pneumonia.  

In a letter dated in August 1993, Gene L. Colice, M.D., 
indicated that he had been treating the veteran for 
interstitial pulmonary fibrosis since 1991.  He described the 
disease as being rare and usually progressive.  He stated 
that the cause of interstitial pulmonary fibrosis was 
unknown.

A letter was received from Finely A. Seagle, M.D., in May 
1998.  Dr. Seagle stated that he had examined the veteran in 
April 1998 for the purpose of obtaining an opinion with 
regard to his diagnosed interstitial pulmonary fibrosis.  
Following a review of medical records provided to him by the 
veteran, Dr. Seagle observed that the veteran had had 
numerous inservice visits to sick call for repeated upper 
respiratory infections.  In that regard, Dr. Seagle opined 
that it was "certainly a possibility that the recurrent 
chest infection he had while on active duty with the military 
played some part in his increasing pulmonary insufficiency."  
The letter contained no indication of Dr. Seagle's 
credentials or licenses.

In August 1998, the Board reopened the veteran's claim and 
Remanded it for additional development.  The RO was asked to 
obtain the decision by which the veteran was granted Social 
Security disability benefits and the medical records 
considered in support of that decision.  The Board also 
instructed the RO to afford the veteran another VA pulmonary 
examination to reconcile the opinion of the July 1996 VA 
examination and April 1998 opinion from Dr. Seagle.

In a letter dated in August 1998, the RO asked the veteran to 
identify all sources of medical treatment he had received for 
his pulmonary fibrosis since July 1996.  He was also asked to 
confirm whether he was receiving Social Security disability 
benefits and to list his employment history.  Later that 
month, the veteran responded that he was receiving benefits 
from the Social Security Administration (SSA), and that he 
formerly worked with aluminum and vinyl siding.

A decision from the SSA dated in August 1993 was associated 
with the claims folder.  Therein, the administrative law 
judge (ALJ) determined the veteran's diagnosed interstitial 
pulmonary fibrosis prevented him from obtaining employment.  
The ALJ made no findings with regard to the etiology of the 
veteran's lung disability.  

Medical records from the Medical Center Hospital of Vermont, 
Thomas J. Cavin, M.D., and the White River Junction VAMC 
dated from January 1991 to October 1992 were attached to the 
SSA decision.  Those records show that the veteran received 
routine care for respiratory and eye problems.  Of note, a 
February 1991 letter from Dr. Cavin indicated that the 
veteran had a history from age 15 to 20 of cutting asbestos 
with a power saw.  However, there was no indication that Dr. 
Cavin or any other medical professional associated the 
veteran's lung disease to that alleged exposure.  The records 
are also absent any evidence that established a etiological 
link between the veteran's current lung disorder and his 
military service.

The veteran was afforded a VA pulmonary examination in 
February 1999.  The examining physician was the physician who 
examined the veteran in July 1996.  This physician stated 
that he initially saw the veteran in July 1996 for his 
compensation examination, and that he had followed and 
treated the veteran since that time.  As part of this 
examination, the physician said he discussed the veteran's 
medical history with him, examined the veteran, and reviewed 
the literature regarding any possible connection between 
bronchitis and subsequent development of pulmonary fibrosis.  
The findings of the physical examination were noted to have 
remained unchanged.  The veteran was observed to have had 
several inservice visits to the infirmary for bronchitis, and 
that the bronchitis was alleged to have represented a 
pneumonia or pneumonitis.  It was also noted that the veteran 
had a history of being a moderately heavy smoker.

In this regard, the examining physician opined that there was 
no known connection between simple bronchitis and the 
subsequent development of pulmonary fibrosis.  However, he 
reported there were instances where a viral pneumonitis could 
lead to an inflammatory state that subsequently progressed to 
pulmonary fibrosis.  He said this was called a post 
inflammatory fibrosing alveolitis.  He stated he did not 
believe that this was a reasonable interpretation for the 
veteran's case.  Specifically, he concluded that it was not 
"as likely as not" that a presumed viral pneumonitis 
incurred during the veteran's service was casually related to 
his current pulmonary fibrosis.  He supported his opinion by 
noting that the veteran's chest x-ray was reported as normal 
at the time of his discharge, and that there was no post-
service evidence of pulmonary disease until 1986.  He added 
that a chest x-ray taken in 1986 was nearly normal and only 
showed very subtle changes consistent with early fibrosis.  
As 18 years had passed between the veteran's discharge from 
military and the first evidence documenting fibrosis, the VA 
physician stated that it was an "unreasonable" connection 
to assert that a viral pneumonitis presumed to have occurred 
in service was the causative factor in the development of 
pulmonary fibrosis.  He reported that a typical concourse of 
a post inflammatory fibrosing alveolitis was "much, much 
more rapid on the order of weeks to months, not in the order 
of two decades."

The examining physician also commented on the assertion made 
by Dr. Seagle that it was possible that the veteran's 
inservice chest infections played some part in his increased 
pulmonary insufficiency.  With regard to this assertion, he 
stated that he could not say that there was no possibility.  
However, he did indicate that any alleged connection was 
"speculative and highly unlikely and certainly did not meet 
the standards that it is as least likely as not to have been 
related."

Service connection for pulmonary fibrosis was denied in 
February 1999.  The RO found that the evidence of record 
failed to establish that the veteran's pulmonary fibrosis was 
incurred or caused by his military service.  He was furnished 
a supplemental statement of the case that same month.

In a statement dated in May 1999, the veteran's 
representative argued that the RO had failed to afford the 
veteran a proper VA examination to reconcile the opinion of 
the July 1996 VA examination with that of Dr. Seagle.  The 
representative contended that asking the VA physician to 
reconcile his 1996 opinion against that of Dr. Seagle was 
inherently prejudicial.  As a "matter of professional 
pride," he stated the VA physician would stick to his 
previous opinion.  Therefore, the representative indicated 
that the matter should be referred to an IME for an expert 
opinion regarding the etiology of the veteran's interstitial 
pulmonary fibrosis.  He said a "tiebreaker" opinion was 
needed.

II.  Analysis

As noted above, the veteran's claim has been reopened 
previously by the Board.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, if there is new and 
material evidence to reopen a claim, there is a well-grounded 
claim.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran's 
interstitial pulmonary fibrosis is etiologically related to 
upper respiratory infections he contracted in service.  On 
the one hand, Dr. Seagle opined that it was a "possibility" 
that the veteran's recurrent inservice chest infections 
played some part in his increasing pulmonary insufficiency.  
Essentially, Dr. Seagle opined that there was a possible 
relationship between the veteran current interstitial 
pulmonary fibrosis and the chest infections for which he 
received treatment in service.  This opinion appears to have 
been based on a review of medical records furnished to him by 
the veteran.  There is no indication as to whether Dr. Seagle 
is a specialist in the field of pulmonary medicine.

On the other hand, in his February 1999 examination report, 
the VA physician asserted that the objective medical evidence 
did not support the conclusion that the veteran's inservice 
bronchitis and/or viral pneumonitis led to his currently 
diagnosed interstitial pulmonary fibrosis.  He stated his 
opinion was based on a review of the veteran's complete 
medical record, a physical examination, and relevant 
literature.  He emphasized that 18 years had passed between 
the veteran's discharge from service and the first medical 
evidence documenting early fibrosis.  In that regard, while 
he indicated that there were instances where viral 
pneumonitis could lead to an inflammatory state that could 
lead to pulmonary fibrosis, he pointed out that this scenario 
would have been "much, much more rapid."  The development 
of pulmonary fibrosis would have occurred within weeks or a 
few months rather than nearly two (2) decades.  As such, the 
physician opined that it was "not" as likely as not that 
the veteran's alleged inservice viral pneumonitis was 
casually related to his current pulmonary fibrosis.  He 
further indicated that any alleged connection between the 
veteran's inservice chest infections and his increased 
pulmonary insufficiency was "speculative and highly unlikely 
and certainly did not meet the standards that it is as least 
likely as not to have been related."


On evidentiary evaluation, the Board observes that it must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).  Here, the Board finds that the 
medical opinion from the VA physician constitutes 
significantly probative evidence inasmuch as it entails a 
comprehensive review of the veteran's medical history 
performed by a specialist in the field of pulmonology.  
Further, as he indicated that he had been the veteran's 
treating physician since 1996, the VA physician had the 
benefit of having intimate knowledge of the veteran's case 
history and condition.  By contrast, the conclusions and 
diagnoses found in the statement provided by Dr. Seagle have 
greatly diminished probative value because they do not appear 
to be supported by any objective and credible medical 
authority.  There is also no evidence that Dr. Seagle had the 
benefit of reviewing the entire medical record prior to 
making his conclusion.  Moreover, there is no indication that 
Dr. Seagle is a specialist in the field of pulmonology.  

In sum, the Board finds that the February 1999 opinion from 
the VA physician clearly outweighs the opinion rendered by 
Dr. Seagle.  The Court has held that greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994)

The Board observes that the veteran's representative argued 
that the case should be referred to an IME.  The 
representative asserted that the February 1999 examination 
report was invalid because the VA physician was asked to 
reconcile his own opinion with that of Dr. Seagle.  As a 
matter of "professional pride," the representative 
indicated that the VA physician would stick to his previous 
opinion.  The Board finds there is no evidence support this 
allegation.  The VA physician is a specialist in the field of 
pulmonary medicine.  He is also the veteran's treating 
physician and thus familiar with his case history.  Without 
evidence to the contrary, it must be believed that the 
veteran's treatment and proper diagnosis are of paramount 
concern to the VA physician.  The Board is unwilling to imply 
that he would place professional pride over the treatment he 
is obligated to provide the veteran, and the relationship he 
has established with him.  The Board has considered the 
request for an opinion by an IME; however, in view of the 
above discussion, the Board does not believe that such an 
opinion is necessary for an equitable disposition of the 
matter under consideration in this case as a question of 
medical controversy or complexity is simply not presented.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (1998).


ORDER

Entitlement to service connection for pulmonary fibrosis is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

